DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 06/24/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-13, 15, 17-23 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Garraway et al (US 2016/0193147 A1), in view of Salleh et al (https://www.abc.net.au/science/articles/2013/11/14/3890084.htm, 2013), further in view of Koo et al (US 2004/0202706 A1) and as evidenced by Chang et al (US 2022/0257494 A1).
Garraway disclosed [0013] a vesicular formulation comprising a lipid (e.g., phosphatidylcholine, [0076-0078]), a surfactant (e.g., polysorbate-80, [0080]) and an AOI, wherein the AOI was bonded to a component of the vesicle such that the AOI was on the external surface of the vesicle (e.g., the AOI was covalently bonded to a component such that it presented on the external surface of the vesicle). The component to which the AOI was bonded was a lipid and/or a surfactant component. The vesicles [0019] were deformable.
During the manufacture [0064] of the vesicles, the ratio of modified components (i.e. with AOls attached) to non-modified components (i.e. without AOls attached) was adjusted to control both the degree with which multiple modified components (and thus AOls) were incorporated into the vesicles, and also the number of vesicles that contained at least one AOI. The percentage of modified vesicles (as a proportion of total vesicles) in the final preparation ranged from 0.1% to 100 (e.g., the final preparation included multiple colloidal dispersions, including a first, second, third colloidal particle, etc.). A single or a plurality of AOIs were disclosed, where all were the same or different [0023].
Topical application was generally disclosed [0001, 0015]. Antimicrobials [0070, 0089], as well as peptides (e.g., reads on a second AOI) [0024]; tetra- and tripeptides [0025]) were generally disclosed.
Although Garraway generally disclosed antimicrobials, Garraway did not specifically teach zinc, as recited in claim 1. Garraway did not teach between daily and weekly application, as instantly elected.
Nevertheless, Sallah taught that zinc (e.g., reads on a first AOI) has long been known to resist infection by numerous bacteria. It is nature’s antimicrobial, killing bacteria by starving them. There is no way that bacteria can evolve to become resistant to the anti-microbial powers of zinc, which is an advantage for designing antibacterial agents [page 1, 1st and 3rd sections].
Chang evidenced that [0114] “zinc is an essential mineral found in cells throughout the body. Zinc is required for protein synthesis and collagen formation.”
Since Garraway generally disclosed antimicrobials, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garraway, zinc, as taught by Sallah. An ordinarily skilled artisan would have been so motivated, because zinc has long been known to resist infection by numerous bacteria. It is nature’s antimicrobial, killing bacteria by starving them. There is no way that bacteria can evolve to become resistant to the anti-microbial powers of zinc, which is an advantage for designing antibacterial agents, as taught by Sallah [Sallah: page 1, 1st and 3rd sections].
It would have been prima facie to one ordinarily skilled in the art that zinc is a collagen promoter, as evidenced by Chang et al [Chang: ¶0114].
The combined teachings of Garraway and Sallah did not teach between daily and weekly application.
Koo taught [abstract] methods for administering topical formulations, applied [0036] a single time or a plurality of times over a given time period, e.g., daily, weekly, biweekly, monthly, etc., as convenient to the user, and as apparent to those of skill in the art [0035].
Since Garraway generally taught topical formulations, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garraway, daily and weekly applications, as taught by Koo. An ordinarily skilled artisan would have been motivated to include applications as convenient to the user, and as apparent to those of skill in the art, as taught by Koo [Koo, 0035-0036].
The instant claim 1 recites zinc as a collagen promoter.
Chang evidenced that zinc is required for protein synthesis and collagen formation.
It appears that the compositions of the instant claims (formulations comprising zinc) and those of the combined prior art (formulations comprising zinc) would reasonably be expected to have substantially the same physical and chemical properties (collagen promotion).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (zinc) and its properties (collagen promotion) are inseparable. If the prior art teaches or evidences the identical chemical compounds, then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).
The combined teachings of Garraway, Sallah and Koo, as evidenced by Chang, read on claims 1-4, 10, 12-13 and 17-22.
Claim 15 is rendered prima facie obvious because Garraway taught chlorhexidine [0089].
Claim 23 is rendered prima facie obvious because Garraway taught buffers [0070].
Claim 48 is rendered prima facie obvious because Garraway taught short chain alcohols as microbicides [0089].

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
	Applicant argued that Garraway fails to disclose or suggest multiple colloidal dispersions in a single formulation, as claimed.
The Examiner disagrees. As per Garraway, the formulation contained a blend of vesicles [claim 15, ¶0053].

Applicant argued that the tethered zinc is a collagen promoter, not an antimicrobial, in the present application and therefore, there would have been no motivation for one of ordinary skill in the art to look to references disclosing antimicrobials for the suggestion to include zinc in the formulation of Garraway.
The Examiner disagrees. Zinc inherently promotes collagen, as evidenced by Chang. The skilled artisan would have included zinc within Garraway as an antimicrobial agent, as taught by Sallah, knowing that zinc has other properties (e.g., collagen promoter), as evidenced by Chang.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10, 12-13, 15,  17-23 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,744,090 B2, in view of Garraway et al (US 2016/0193147 A1), and further in view of Koo et al (US 2004/0202706 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued claims recite all of the features instantly recited for the formulation, except for a second colloidal dispersion. The instant claims require a second colloidal dispersion, further limited to a second AOI that is different from the first AOI. The claims additionally require daily to weekly application. Such limitations (e.g., second colloidal with a second, different, AOI; daily to weekly application) are not recited by the issued claims. 
Garraway disclosed [0013] a vesicular formulation comprising a lipid (e.g., phosphatidylcholine, [0076-0078]), a surfactant (e.g., polysorbate-80, [0080]) and an AOI, wherein the AOI was bonded to a component of the vesicle such that the AOI was on the external surface of the vesicle. The component to which the AOI was bonded, was a lipid and/or a surfactant component. The vesicles [0019] were deformable. The percentage of modified vesicles (as a proportion of total vesicles) in the final preparation ranged from 0.1% to 100 (e.g., the final preparation included multiple colloidal dispersions, including a first, second, third colloidal particle, etc.). A single or a plurality of AOIs were disclosed, where all were the same or different [0023].
It would have been prima facie obvious to one of ordinary skill in the art to have included a second colloidal dispersion within the issued composition. The ordinarily skilled artisan would have been motivated to manufacture compositions comprising vesicular formulations, as taught by Garraway.
Garraway generally taught topical formulations, but was silent daily to weekly application.
Koo taught [abstract] methods for administering topical formulations, applied [0036] a single time or a plurality of times over a given time period, e.g., daily, weekly, biweekly, monthly, etc., as convenient to the user, and as apparent to those of skill in the art [0035].
Since Garraway generally taught topical formulations, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garraway, daily and weekly applications, as taught by Koo. An ordinarily skilled artisan would have been motivated to include applications as convenient to the user, and as apparent to those of skill in the art, as taught by Koo [Koo, 0035-0036].

Claims 1-4, 10, 12-13, 15, 17-23 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12, 14, 33-34, 36, 38, 49 and 73 of copending Application No. 16/929,009 in view of Garraway et al (US 2016/0193147 A1), further in view of Salleh et al (https://www.abc.net.au/science/articles/2013/11/14/3890084.htm, 2013) and further in view of Koo et al (US 2004/0202706 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the formulation, except for a second colloidal dispersion. The instant claims require a second colloidal dispersion, further limited with a second AOI that is different from the first AOI. Additionally, the instant claims are limited to a first AOI as zinc. Such ingredients (e.g., second colloidal with a second, different, AOI; first AOI as zinc) are not recited by the issued claims.
Garraway disclosed [0013] a vesicular formulation comprising a lipid (e.g., phosphatidylcholine, [0076-0078]), a surfactant (e.g., polysorbate-80, [0080]) and an AOI, wherein the AOI was bonded to a component of the vesicle such that the AOI was on the external surface of the vesicle. The component to which the AOI was bonded, was a lipid and/or a surfactant component. The vesicles [0019] were deformable. The percentage of modified vesicles (as a proportion of total vesicles) in the final preparation ranged from 0.1% to 100 (e.g., the final preparation included multiple colloidal dispersions, including a first, second, third colloidal particle, etc.). A single or a plurality of AOIs were disclosed, where all were the same or different [0023]. Topical application was generally disclosed [0001, 0015]. Antimicrobials [0070, 0089], as well as peptides [0024] were generally disclosed.
It would have been prima facie obvious to one of ordinary skill in the art to have included a second colloidal dispersion within the issued composition. The ordinarily skilled artisan would have been motivated to manufacture compositions comprising vesicular formulations, as taught by Garraway.
Garraway did not specifically teach zinc.
Nevertheless, Sallah taught that zinc has long been known to resist infection by numerous bacteria. It is nature’s antimicrobial, killing bacteria by starving them. There is no way that bacteria can evolve to become resistant to the anti-microbial powers of zinc, which is an advantage for designing antibacterial agents [page 1, 1st and 3rd sections].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, zinc, as taught by Sallah. An ordinarily skilled artisan would have been so motivated, because zinc has long been known to resist infection by numerous bacteria. It is nature’s antimicrobial, killing bacteria by starving them. There is no way that bacteria can evolve to become resistant to the anti-microbial powers of zinc, which is an advantage for designing antibacterial agents, as taught by Sallah [Sallah: page 1, 1st and 3rd sections].
The combined teachings of Garraway and Sallah did not teach between daily and weekly application.
Koo taught [abstract] methods for administering topical formulations, applied [0036] a single time or a plurality of times over a given time period, e.g., daily, weekly, biweekly, monthly, etc., as convenient to the user, and as apparent to those of skill in the art [0035].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, daily and weekly applications, as taught by Koo. An ordinarily skilled artisan would have been motivated to include applications as convenient to the user, and as apparent to those of skill in the art, as taught by Koo [Koo, 0035-0036].
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant requested that the obviousness-type nonstatutory double patenting rejections be withdrawn, to which the Examiner responds that no claims are allowed. The double patenting rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612